DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: The instant application, filed on 05/26/2020, claims foreign priority to parent Application No. DE102019207867.2, filed on 05/29/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The Examiner understands elements 40 and 42 in Figures 4 and 5 to be the claimed wedge element/array. The illustrated optical ray traces through wedge elements 40, 42 illustrate the commonly understood properties of refraction, rather than principles of diffraction observed in diffractive or holographic optical elements. Therefore, the diffractive or holographic optical wedge element of Claim 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 13, 15, 16, 20 of the instant application (hereinafter “Hasselbach”) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7-8, 10 of Rembe et al. (U.S. Patent No. 11333741, hereinafter “Rembe”). 
Rembe in Claim 1 teaches all the features found in Claim 11 of Hasselbach except the limitation that “the at least one optical element being configured to adjust an incidence direction of radiation onto the lens array”.  The feature not taught is obvious in view of Fig. 4 & 5 of Hasselbach, illustrating the wedge element 40, 42 directing light into the microlens array 17. It would have been obvious to modify the wedge array to redirect light into the lens array with the motivation of reducing aberrations (see Hasselbach in [0014]).
Rembe in Claim 2 teaches all the features found in Claim 12 of Hasselbach.
Rembe in Claim 3 teaches all the features found in Claim 13 of Hasselbach.
Rembe in Claim 4 teaches all the features found in Claim 15 of Hasselbach.
Rembe in Claim 5 teaches all the features found in Claim 16 of Hasselbach.
Rembe in Claim 10 teaches all the features found in Claim 20 of Hasselbach except the limitation that “the at least one optical element being configured to adjust an incidence direction of radiation onto the lens array”. The feature not taught is obvious in view of Fig. 4 & 5 of Hasselbach, illustrating the wedge element 40, 42 directing light into the microlens array 17. It would have been obvious to modify the wedge array to redirect light into the lens array with the motivation of reducing aberrations (see Hasselbach in [0014]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aye et al. (US 6169594 B1, hearinafter “Aye”).
Regarding Claim 11, Aye teaches an optical system for a LIDAR device (Col. 1, Lines 1-15, “for use in laser radar or other scanning and imaging applications”), comprising: a lens array including a multitude of microlenses (Fig. 10, 132); a lens system (Fig. 10, 134) configured to deflect beams out of a scanning area or into the scanning area (Fig. 10, beams exiting 134), the lens system (Fig. 10, 134) being situated in a beam path of the beams between the scanning area (Fig. 10, area where beams are directed after exiting 134) and the lens array (Fig. 10, 132); and at least one wedge array situated upstream or downstream from the lens array in a radiation direction (Fig. 10, 48), the wedge array including a multitude of wedge elements, a number of wedge elements equaling a number of microlenses (Fig. 10).
Regarding Claim 13, Aye teaches the optical system according to Claim 11. Aye further teaches: wherein the wedge elements of the wedge array each have a triangular cross section with an inclined surface and a planar surface (Fig. 10, 48), the planar surface of at least one of the wedge elements facing a planar surface of at least one of the microlenses (Fig. 10, 132).
Regarding Claim 14, Aye teaches the optical system according to Claim 13. Aye further teaches: wherein the at least one of the wedge elements has a height, which is equal to a height of the at least one of the microlenses or is less than the height of the at least one of the microlenses (Fig. 10 teaches equal height between 143 and 48).
Regarding Claim 15, Aye teaches the optical system according to Claim 11. Aye further teaches: wherein the wedge array is situated at a distance from the lens array in the radiation direction or is connected to the lens array (Fig. 10, 48 appears after 143 along optical path/radiation direction).
Regarding Claim 20, Aye teaches a LIDAR device for scanning a scanning area using beams (Col. 1, Lines 1-15, “for use in laser radar or other scanning and imaging applications”), comprising: a transmission unit configured to generate the beams and to deflect the beams along the scanning area (Fig. 30, 200); and a receiving unit, which includes at least one detector, configured to receive reflected beams (Fig. 30, 212); wherein the transmission unit and/or the receiving unit includes an optical system (Fig. 10, representing a particular embodiment of Fig. 30, beam defector 52) including: a lens array including a multitude of microlenses (Fig. 10, 132); a lens system (Fig. 10, 134) configured to deflect beams out of a scanning area or into the scanning area (Fig. 10, beams exiting 134), the lens system (Fig. 10, 134) being situated in a beam path of the beams between the scanning area (Fig. 10, area where beams are directed after exiting 134) and the lens array (Fig. 10, 132); and at least one wedge array situated upstream or downstream from the lens array in a radiation direction (Fig. 10, array of prism 48), the wedge array including a multitude of wedge elements, a number of wedge elements equaling a number of microlenses (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aye in view of Oiwa et al. (U.S. Pre-Grant Patent Publication No. 2012/0242960 A1).
Regarding Claim 12, Aye teaches the optical system according to Claim 11. Aye may not explicitly teach: wherein the wedge array is a diffractive or holographic optical element, which is mounted on the lens array at least on one side or is situated at a distance from the lens array in the beam path of the beams. However, Oiwa teaches this limitation (See Fig. 8, grating imposed across surfaces of prism). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array of prisms 48 of Aye and incorporate the noted grating features of Oiwa in order to expressly mitigate the effects of illuminance unevenness (see Oiwa in [0082]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aye in view of Inokuchi (US 5035486 A, hereinafter “Inokuchi”).
Regarding Claim 16, Aye teaches the optical system according to Claim 11. Aye may not explicitly teach: wherein the wedge array is integral with the lens array. However, Inokuchi teaches this limitation (See Fig. 45, composite lens array formed integrally from a lens array 20 and prism array 21). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrally form the microlens array  132 and array of prisms 48 of Aye as taught by Inokuchi in order to expressly mitigate manufacturing cost and improve the precision of optical alignment between elements (see Inokuchi in Col. 9, Lines 30-33). 

Claim 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Aye in view of Claret et al. (U.S. Pre-Grant Patent Publication No. 2020/0064522 A1, hereinafter “Claret”).
Regarding Claim 17, Aye teaches the optical system according to Claim 11. Aye may not explicitly teach: wherein at least one microlens of the lens array is inclined by a rotation angle with respect to at least one wedge element of the wedge array. However, Claret teaches this limitation (See Fig. 5E). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the microlens array 132 of Aye and introduce variable tilting for each microlens as taught by Claret in order to actively suppress unwanted effects resulting from aberrations (see Claret in [0007]). 
Regarding Claim 18, Aye teaches the optical system according to Claim 11. Aye may not explicitly teach: wherein each microlens of the lens array has a separate rotation angle. However, Claret teaches this limitation (See Fig. 5E). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the microlens array 132 of Aye and introduce variable tilting for each microlens as taught by Claret in order to actively suppress unwanted effects resulting from aberrations (see Claret in [0007]). 
Regarding Claim 19, Aye as modified by Claret teaches the optical system according to Claim 18. Aye/Claret further teaches: wherein the rotation angle of at least one of the microlenses corresponds to a deflection angle of at least one of the wedge elements which is assigned to the at least one of the microlenses (Inherent, as each microlens in array 132 aligns with a corresponding adjacent prism in prism array 48 (Aye, Fig. 10), the individual microlens as modified by Claret would also naturally correspond to the same prism and its deflection angle. The Examiner understands the rotation is about the microlens’ center of gravity, as taught in Fig. 5E of Claret).
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Wang (US 6297907 B1) which discloses the pairing of a wedge shaped high index array layer in concert with a microlens array. 
Conner (US 20020003636 A1) which discloses a display system that utilizes a prism array, microlens array, and holographic/diffractive grating. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.Q./           Examiner, Art Unit 3645                                                                                                                                                                                             /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645